DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, said sliding element being formed in “a plurality of segments” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7.8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add 


Claim Objections
Claim 1 is objected to because of the following informalities:  “a vehicle” in line 11 should be corrected as --[[a]]the vehicle-- for clarity.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “wherein wheel resting/gripping supports” in line 2 should be corrected as --wherein the wheel resting/gripping supports--.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  “said longitudinally open horizontal element” in lines 6-7 should be corrected as --said [[longitudinally open]] horizontal element-- for clarity.  Appropriate correction is required.

Claim Interpretation
Claim 12 recites “a pushing and/or pulling arm” in line 17. For examination purposes, it is noted that the term, and/or is interpreted as --

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a lifting mechanism for lifting and lowering said upper platform/framework” in claim 1; and
“an element mounted for sliding movement on said wheel resting/gripping supports” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification, para[0040],[0041], shows that a lifting mechanism comprises pairs of levers mutually articulated in an intermediate section, and as seen in figures (i.e. fig1). Therefore, for examination purposes, the term, “a lifting mechanism” has been interpreted to be a scissor type lifting jack or equivalents thereof, as best understood from the originally filed specification and drawings.
A review of the specification and figures (i.e. figure 2) shows that an element for sliding movement on said wheel resting/gripping supports is in a form of an elongated bar. Therefore, for examination purposes, the term, “an element for sliding movement on said wheel resting/gripping supports” has been interpreted to be an elongated bar or equivalents thereof, as best understood from the originally filed specification and drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12:
Claim 12 recites “an upper platform/framework” in line 4. However, the scope of the claim is indefinite because it is not clear how “an upper platform/framework” should be defined or interpreted. Examiner notes that there could be different interpretation between a platform and a framework. For examination purposes, “an upper platform/framework” is interpreted as --an upper [[platform/framework]]platform or framework--.
It is noted that all of “said upper platform/framework” recited throughout the dependent claims are also being interpreted as --said upper [[platform/framework]]platform or framework-- for the same aforementioned reason.
Claim 12 recites “pushing and/or pulling and/or anchoring equipment” in line 16. However, a use of the terms, “and/or” repeatedly renders the scope of the claim indefinite. For examination purposes, “pushing and/or pulling and/or anchoring equipment” is interpreted as --pushing 
It is noted that all of “said pushing and/or pulling and/or anchoring equipment” recited throughout the dependent claims are also being interpreted as --said pushing 
Claim 15:
Claim 15 recites “so that element can extend from both sides of said wheel resting/gripping supports”. However, it is not clear how “element” is being defined. It is noted that claim 15 recites “said sliding element” in line 2. For examination purposes, said sliding element can extend from both sides of said wheel resting/gripping supports--.
Claim 17:
Claim 17 recites “wherein said pushing or pulling or anchoring equipments can be mounted on said sliding element in any position of the connected to wheel resting/gripping supports relative to the upper platform or framework”. However, such limitation renders the scope of the claim indefinite. It is not clear what “in any position of the connected to wheel resting/gripping supports” means. For examination purpose, “wherein said pushing or pulling or anchoring equipments can be mounted on said sliding element in any position of the connected to wheel resting/gripping supports relative to the upper platform or framework” is interpreted as --wherein said pushing or pulling or anchoring equipments can be mounted on said sliding element in any position 
Claim 21:
Claim 21 recites “said horizontal element being longitudinally open so as to receive therein a flexible pulling element to effect pulls on the mounted vehicle using a deviation roller group”. However, it is not clear whether “a flexible pulling element” and “a deviation roller group” are structural limitations of the invention or recited as intended use for the horizontal element. For examination purposes, “a flexible pulling element” is interpreted as an intended use and 
Claim 24: 
Claim 24 recites further limitations of the wheel of the mounted vehicle. However, it is noted that the wheel of the mounted vehicle is recited as an intended use in claim 12 
Claims 13-14, 17-23, 25 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (4,984,657) in view of McCanse et al (5,339,926).
Regarding claim 12, Burns (‘657) discloses an apparatus for the repair of post-collision or damaged vehicles or vehicles under maintenance (it is noted that post-collision or damaged vehicle or vehicles are recited as an intended use, therefore, it is only required for the apparatus to be capable of performing the recited intended use. In this case, Burns discloses that the apparatus is related to a vehicle service lift stand apparatus which is capable of performing the recited function), said apparatus comprising: 
a lifter 12,14,16 (col.3 lines35-36) including an upper platform or framework 12 (col.3 line35), a lifting mechanism 28 (col.3 line44, col.5 line1-24; as set forth under 35 U.S.C. 112(f), 
an element 24 (col.3 line52-54) mounted for sliding movement on said wheel resting/gripping supports 30 (col.3 lines52-54; fig3).
However, Burns does not explicitly disclose a use of pushing or pulling or anchoring equipments including a pushing or pulling arm, an anchoring vise, and an anchoring support. 
As seen in fig 8, McCanse et al (‘926) teaches a use of pushing or pulling or anchoring equipments 55,60,65 (col.4 lines33-58) for a vehicle (col.4 lines31-32) including a pushing or pulling arm 65 (col.4 lines50-51) an anchoring vise 58 (col.4 lines33-37; with concavely curved seats), an anchoring support 56 (fig8, col.4 lines33-35), wherein said pushing or pulling or anchoring equipments 55,60,65 are mounted on a sliding element 36 (fig8) to provide additional supports for the vehicle and to facilitate repair of the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to use pushing or pulling or anchoring equipments, as taught by McCanse et al, for the purpose of providing additional supports for a vehicle and facilitating repair of the vehicle.
Regarding claim 13, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. Burns further discloses wherein said sliding member 24 
Regarding claim 14, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. Burns further discloses wherein the sliding element 24 adapted for sliding movement on said wheel resting/gripping supports 30 is formed in a plurality of segments (portions separated by the wheel resting/gripping supports 30 and elements 26; fig3) onto which said pushing or pulling or anchoring equipments (McCanse et al) are mounted.
Regarding claim 15, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. Burns further discloses wherein the sliding member 24 mounted for sliding movement on said wheel resting/gripping supports has a length greater than that of said wheel resting/gripping supports 30 (figs1-2) so that said sliding element 24 can extend from both sides of said wheel resting/gripping supports 30 (figs1-3) in correspondence of vehicle fixing and repair points. 
Regarding claim 16, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12, wherein said pushing or pulling or anchoring equipments (taught by McCanse  et al in claim 12) can be mounted on (it is noted that claim 16 only requires the pushing or pulling or anchoring equipments to be capable of being mounted on said sliding element) said sliding element 24 (Burns) in any position relative to the upper platform or framework 12 (Burns). 
Regarding claim 17, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. Burns further discloses wherein said wheel resting/gripping supports 30 are removably mounted (via an element 34 of the wheel resting/gripping supports 30) to said upper platform or frameworks 12.
Regarding claim 18, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. Burns further discloses wherein said wheel resting/gripping supports 30 oppositely mounted to said upper platform or framework 12 are movably 
Regarding claim 19, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. Burns further discloses wherein said wheel resting/gripping supports 30 are movably mounted (fig3; col.4 lines21-26) to said upper platform or framework 12 through connecting elements 22 (figs1-3; a center one) formed integrally with said upper platform or framework 12.
Regarding claim 20, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. Burns further discloses wherein said wheel resting/gripping supports 30 comprise a plurality of individual supports 32 (fig1, col.3 line50; there are four shown in figure 1) arranged in alignment (figs1-3) and movably mounted (fig3, col.4 lines21-26) to said upper platform or framework 12.
Regarding claim 23, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. Burns further discloses wherein said wheel resting/gripping supports 30 are each formed of a single plate 32 (fig1, col.3 line50) supporting the wheel of the mounted vehicle so that the wheel is movable.
Regarding claim 24, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 23. Burns further discloses wherein the wheel of the mounted vehicle is supported on said single plate 32 in a locked position (said single plate 32 is in a locked position by a locking mechanism 36 at a desired position; col.3 lines54-60). As set forth under 35 U.S.C. 112(b), the apparatus is only required to be capable of performing the intended use.
Regarding claim 25, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. Burns further discloses wherein said wheel resting/gripping supports 30 are each formed having a framework-shape (via elements 32A,32B, figs1-2) so as to fit the wheel of the mounted vehicle (col.3 lines63-65, “to capture”).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burns (4,984,657) and McCanse et al (5,339,926) in further view of Hoffman (3,835,692).
Regarding claim 21, the combination of Burns and McCanse et al teaches the apparatus as defined in claim 12. McCanse et al further teaches wherein the pushing and/or pulling arm 55,60,65 includes a horizontal element 65 (fig8). However, the combination of Burns and McCanse et al does not explicitly teach that a use of a connected vertically orientable element and that the horizontal element is longitudinally open and a use of a deviation roller. Hoffman (‘692) teaches a use of a horizontal element 10 (col.2 line54) that is longitudinally open to receive an extension bar 62 (col.2 lines52-54) and a connected vertically orientable element 12 (fig1) and a use of a deviation roller group 58 (col.2 line45) for guiding a flexible pulling element 52 beneath the deviation roller group 58 (col.2 lines47-48) in case a user needs to pull a part of the vehicle away.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burns and McCanse et al to have the horizontal element to be longitudinally open and use a deviation roller, as taught by Hoffman, for the purpose of receiving an extension bar and guiding a flexible pulling element beneath the deviation roller group in case a user needs to pull a part of the vehicle away.

	Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcomes currently raised claim objection.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of claim 22 not found was a deviation roller fixedly mounted on a telescoping support sliding in a jack, wherein a pin is adapted to fix the telescoping support, said jack, and said horizontal element through hole on each of the telescoping support, said jack, and said horizontal element; in combination with the limitations set forth in claim 22 and all of its preceding claims of the instant invention

None of the cited prior arts teaches or renders obvious the allowable subject matter of the instant invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Field (4,546,638) and Field (4,574,614) teach a deviation roller group but does not teach other claimed limitations of claim 12.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723